DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 44, 55, 56, 58, 59, 61, 62, 64-72 and 75-86 are pending and allowed.
This application is a 371 filing of PCT/CN2019/082408 filed 4/12/2019 which claims priority to PCT/CN2018/082947 filed 4/13/2018. 

Information Disclosure Statement
An IDS filed 6/7/2022 has been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action. 
The publications filed 6/7/2022 suggest methods of treating cervical cancer with cells comprising TCR. However, none of the references provide the specific combinations of CDR1, CDr2 and CDR3 of an alpha and beta chain. 


Conclusion
The claims have been previously renumbered in the following order: 45, 55, 58, 68, 61, 69, 82, 75, 64, 70, 56, 59, 62, 76, 65, 83, 66, 67, 71, 72, 77, 78, 79, 84, 80, 85, 81, 86. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        


.